Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1-27) in the reply filed on 04/08/2022 is acknowledged. 
2. Claims 1-30 are pending. Claims 1-27 are currently under consideration. Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Information Disclosure Statement
3. The information disclosure statement filed on 04/08/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Drawings
4. The drawing filed on 11/02/2021 are accepted by the examiner.  
  
Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-27 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Claim 1 is drawn to an immune cell comprising a first receptor, comprising an extracellular ligand binding domain specific to CEA cell adhesion molecule 5 (CEA); and a second receptor, comprising an extracellular ligand binding domain specific to a non-target antigen lost in a CEA+ cancer cell, wherein the first receptor is an activator receptor responsive to CEA; and wherein the second receptor is an inhibitory receptor responsive to the non-target antigen. Claims 2-27 depend from claim 1. The claims do not require that the extracellular ligand binding domain of the first receptor, the first receptor, the extracellular ligand binding domain of the second receptor, the non-target antigen lost in a CEA+ cancer cell, and the second receptor possess any conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a huge genus of immune cells comprising a first receptor and a second receptor without defined structural features. However, the specification does not provide adequate support for the broad genus of immune cells. 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 
In the instant case, The specification discloses CARs with scFv that target CEA (Table 3; paragraphs [0179]-[0180] on page 46), scFv that target CEA (Table 4), HLA-A*02 antigen binding domains (Table 5), and LILRB1-based inhibitory receptors (Table 7).  The specification also discloses identification of TNFRS11A as a blocker target in colorectal cancer (Example 1) and other blocker target antigen (Example 3), blockade of CEA CAR mediated activation of Jurkat cells by an HLA-A*2 (Example 2), and identification of antigen binding domains specific to blocker target antigens (Example 4). The specification further discloses CEA chimeric antigen receptor and LILRB1 inhibitory receptor pair (Example 6; Table 24), sensitivity ad selectivity of a CEA CAR and LILRB1 inhibitory receptor pair (Example 7), and tumor-specific efficacy in a mouse model (Example 10).  However, such a disclosure is insufficient to support the genus of the genus of immune cells comprising a first receptor and a second receptor encompassed in the instant claims.
The prior art teaches an immune cell comprising a first activator antigen binding receptor (CAR or TCR) and a second inhibitory chimeric antigen receptor (iCAR). The immune cells include T cells, Natural Killer cells. The first antigen binding receptor binds a tumor antigen, such as CEA, whereas the second inhibitory chimeric antigen receptor binds a human leukocyte antigen (HLA), including HLA-1 (see are rejections for details). The prior art also teaches a chimeric antigen receptor comprising a human CD8α hinge domain, a human CD28 transmembrane domain, and an intracellular domain, such as hCD28 co-stimulatory domain and a hCD3ξ activation domain (Fujiwara et al., Cells 9(5):1182, 2020 May 9). The prior art further teaches an immune cell comprising a chimeric antigen receptor comprising a 4-1BB co-stimulatory domain and a CD3ξ activation domain (WO 2020172177 A1). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other first receptors comprising an extracellular ligand binding domain specific to CEA and other second receptors comprising an extracellular ligand binding domain specific to a non-target antigen lost in a CEA+ cancer cell, wherein the first receptor is an activator receptor responsive to CEA; and wherein the second receptor is an inhibitory receptor responsive to the non-target antigen. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of immune cells recited in the instant claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8. Claims 13-16 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 13 recites the limitation "wherein the transmembrane domain comprises a CD28 transmembrane domain" in lines 1-2. There is insufficient antecedent basis for this limitation in claim 1, from which claim 13 depends. Claim 14 is rejected as a dependent claim from claim 13.
(ii). Claim 15 recites the limitation "wherein the intracellular domain comprises a CD28 co-stimulatory domain, …" in lines 1-2. There is insufficient antecedent basis for this limitation in claim 1, from which claim 15 depends. Claim 16 is rejected as a dependent claim from claim 15.
(iii). Claim 26 recites a limitation, “wherein expression and/or function of a MHC class I gene has been reduced or eliminated”. It is unclear how such a limitation limits the subject matter of claim 1, renders the claim indefinite.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 1-2 and 25-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2015/142314 A1 (September 24, 2015). 
WO 2015/142314 A1 teaches an immune cell comprising a first activator antigen binding receptor (CAR or TCR) and a second inhibitory chimeric antigen receptor (iCAR; claim 1 on page 90, claim 13 on page 91). The immune cells include T cells, Natural Killer cells (page 2, lines19-24; claim 10 on page 91). The first antigen binding receptor binds a tumor antigen, such as CEA (page 5, line 7), whereas the second inhibitory chimeric antigen receptor binds a human leukocyte antigen (HLA; page 5, line16; claim 3 on page 90), including HLA-1 (page 31, lines 10-15). WO 2015/142314 A1 teaches a pharmaceutical composition comprising an immune cell and a pharmaceutically acceptable carrier (page 47, lines 25-27). Thus, the teachings of WO 2015/142314 A1 meet the limitations of claims 1-2 and 25-27.

Claim Rejections under 35 USC § 103(a)
11. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12. Claims 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2015/142314 A1 as applied to claims 1-2 and 25-27 above, and further in view of Fujiwara et al. (Cells 9(5):1182, 2020 May 9) and WO 2020172177 A1 (International Publication Date: August 27, 2020; Priority date: February 18, 2019).
WO 2015/142314 A1 teaches an immune cell as applied to claims 1-2 and 25-27 above. 
WO 2015/142314 A1 does not teach an immune cell comprising the chimeric antigen receptor as recited in claims 10-15.
Fujiwara et al. teach expression of a chimeric antigen receptor comprising a human CD8α hinge domain, a human CD28 transmembrane domain, and an intracellular domain, such as hCD28 co-stimulatory domain and a hCD3ξ activation domain (Figure 1). 
WO 2020172177 A1 teaches an immune cell comprising a chimeric antigen receptor comprising a 4-1BB co-stimulatory domain and a CD3ξ activation domain (Figure 5A; legend to Figure 5A).  
It would have been obvious for one skilled in the art to make a chimeric antigen receptor comprising a human CD8α hinge domain, a human CD28 transmembrane domain, and an intracellular domain, such as hCD28 co-stimulatory domain, a 4-1BB co-stimulatory domain and a hCD3ξ activation domain, and an immune cell comprising the chimeric antigen receptor with a reasonable expectation of success. One would have been motivated to do so because preparing such a chimeric antigen receptor is well-known in the art and routinely practiced in the field. Moreover, the human CD8α hinge domain would comprise a sequence having at least 85% identity to the amino acid sequence of SEQ ID NO: 71, whereas the human CD28 transmembrane domain would comprise a sequence having at least 85% identity to the amino acid sequence of SEQ ID NO: 75. 
13. Claims 4, 6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2015/142314 A1 as applied to claims 1-2 and 25-27 above, and further in view of WO2018177967 A1 (October 4, 2018) and WO2012117002 A1 (September 7, 2012).
WO 2015/142314 A1 teaches an immune cell as applied to claims 1-2 and 25-27 above. 
WO 2015/142314 A1 does not teach (i) that the extracellular ligand binding domain of the first receptor comprises an scFv sequence of SEQ ID NO: 68 or a sequence having at least 85%, at least 90%, at least 95%, at least 97% or at least 99% identity thereto as recited in claim 8; and (ii) that the extracellular ligand binding domain of the first receptor comprises a VH comprising SEQ ID NO: 144 and a VL comprising SEQ ID NO: 148 as recited in claim 6; and (iii) that the extracellular ligand binding domain of the first receptor comprises the six CDRs recited in claim 4.
WO2018177967 A1 teach an anti-CEA scFv antibody comprising the amino acid sequence of SEQ 145, which is 92.6% identical to the amino acid sequence of SEQ ID NO: 68 (see sequence alignment A below).
WO2012117002 A1 teaches an anti-CEA antibody comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 231 , which is 100% identical to the amino acid sequence of SEQ ID NO: 144 of the present application (see sequence alignment B below), and  a light chain variable region comprising the amino acid sequence of SEQ ID NO: 105, which is 100% identical to the amino acid sequence of SEQ ID NO: 148 of the present application (see sequence alignment C below). It is noted that the anti-CEA antibody comprises the six CDRS recited in claim 4. 
It would have been obvious for one skilled in the art to make a first receptor comprising an anti-CEA scFv antibody taught by WO2018177967 A1 in the extracellular ligand binding domain or a first receptor comprising an anti-CEA humanized antibody taught by WO2012117002 A1 with a reasonable expectation of success. One would have been motivated to do so because the anti-CEA scFv antibody taught by WO2018177967 A1 or the anti-CEA humanized antibody taught by WO2012117002 A1 specifically binds CEA.
Sequence alignment A

    PNG
    media_image1.png
    749
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    739
    media_image2.png
    Greyscale






Sequence alignment B

    PNG
    media_image3.png
    859
    764
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    688
    770
    media_image4.png
    Greyscale








Sequence alignment C

    PNG
    media_image5.png
    714
    763
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    657
    774
    media_image6.png
    Greyscale



Claim Objections

14. Claim 2 is objected to because “wherein the extracellular ligand binding domain of the second receptor” in lines 1-2 (the second wherein clause) needs to be deleted. Appropriate correction is required.


Relevant Prior Art
15. The following prior art made of record is considered pertinent to Applicants’ disclosure: CA2904265 A1 (09/15/2014).

Conclusion
16. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 8, 2022